Citation Nr: 1201506	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-50 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back or lumbosacral spine disorder. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a neck or cervical spine disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This appeal to the Board of Veterans' Appeals  (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a January 2009 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and reopened but continued to deny his claim for service connection for lumbar spondylosis (previously evaluated as residuals of a back injury).  In an October 2009 rating decision, the RO also denied his claim for service connection for residuals of a neck injury, i.e., cervical spine disorder. 

In February and March 2010, the Veteran submitted additional evidence in support of his claims and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  In March 2011, the Board remanded the case in order to schedule the Veteran for a Travel Board hearing.  In June 2011, the Veteran provided testimony before the undersigned at a hearing at the RO; a transcript of that hearing is of record. 

This appeal is part of the VA's Expedited Claims Adjudication (ECA) initiative, a pilot program designed to accelerate claims and appeals processing. 

The issues of entitlement to service connection for low back and neck disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in October 1990 denied entitlement to service connection for a back injury.  The Veteran did not appeal that decision and it became final. 

2.  Evidence received since the October 1990 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back injury, is not cumulative and redundant, and by itself or in connection with the evidence previously of record raises a reasonable possibility of substantiating the claim. 

3.  Bilateral hearing loss did not have its onset during active service or result from disease or injury in service.

4.  Tinnitus did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a back disability has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2011).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. § 3.303(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided substantially compliant notice by letters dated in September 2008 and September 2009. 

VA has obtained service treatment records and VA treatment records, assisted the Veteran in obtaining evidence, obtained a VA examination with opinion with respect to the claims of entitlement to service connection for hearing loss and tinnitus, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

New and Material Evidence

The Veteran's original claim for service connection for residuals of a back injury was denied by a rating decision in October 1990.  After appropriate notice, the Veteran did not file a notice of disagreement and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Consequently, the Veteran's claim for service connection for a back disability can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the October 1990 rating decision included the Veteran's service treatment records, which noted a back injury in service, and the service separation examination that did not note a spine or musculoskeletal disability.  The RO determined that the Veteran did not have a current back disability and service connection was denied. 

Relevant evidence that has been associated with the claims folder since the October 1990 rating decision includes VA treatment records that include diagnoses of arthritis of the lumbar spine.  The Veteran's claim was previously denied in part because there was no evidence of a current back disability.  The newly received evidence indicates that he has been diagnosed as having arthritis of the lumbar spine.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating his claim.  As evidence that is both new and material has been received, the claim for service connection for a back disability is reopened. 

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim. 

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his bilateral hearing loss and tinnitus are due to acoustic trauma during service.  The record demonstrates that he was an artillery crewman and served in combat in Vietnam with the United States Army.  Based on the nature of his wartime service, the Board finds that he was exposed to acoustic trauma in service.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

At entry into service in May 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
x
-5
LEFT
-5
-5
-5
x
0
At service separation in March 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
25
20
25
20
20

On a December 1973 National Guard enlistment examination, the Veteran denied hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
x
0
LEFT
0
0
0
x
5

The Veteran filed a claim for service connection in August 1990 that did not include any reference to hearing loss or tinnitus.  He filed his current claim for service connection in July 2008.  

A VA examination was conducted in September 2008.  The Veteran reported a history of noise exposure during military service from intense firing on a daily basis and a tank explosion on one occasion.  He described tinnitus and temporary hearing loss following the tank explosion; the Veteran denied any hearing protection during service.  The Veteran denied a history of recreational noise exposure since service, but reported that he had a history of occupational noise exposure with the use of hearing protection during later years but not early years of such employment.  The Veteran reported that he currently experienced left sided tinnitus that had been present since the tank explosion in Vietnam.  


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
40
40
LEFT
25
30
30
40
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  The examiner noted sensorineural hearing loss bilaterally, accompanied by intermittent unilateral tinnitus.  After review of the service treatment records, the examiner stated that the Veteran's hearing loss and tinnitus were not caused by or a result of artillery noise exposure during military service.  The examiner noted that the March 1971 audiogram showed borderline normal hearing, but that thresholds had shifted by 20-30 dB from enlistment audiogram; the frequencies of this shift were across the testing range of 250-600 Hz.  The 1973 audiogram showed hearing well within normal limits, and this audiogram was in agreement with the audiogram of May 1969.  The examiner concluded that the configuration of the threshold shift between 1969 and 1971 was not consistent with organic changes in hearing due to acoustic trauma, and she reiterated that the 1973 thresholds agreed with the 1969 thresholds.

Based on the recent VA examination report, the Board finds that the Veteran has a bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether service connection is warranted for bilateral hearing loss.  

The record does not contain any evidence of hearing loss complaints or findings until 2008.  Evidence in support of the claims includes statements by the Veteran to the effect that he incurred hearing loss in service and the fact that he was exposed to loud noises in service.  Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis of hearing loss or tinnitus.  Moreover, the Veteran's hearing and ears were noted as normal on separation examination in 1971 and again in 1973, which casts doubt on the credibility of the Veteran's reports of an in-service hearing loss and tinnitus.  Moreover, there is no medical evidence of bilateral hearing loss or tinnitus for many years after separation from service.  The first documented hearing loss was more than 35 years after service.  The VA examiner found that the Veteran's current hearing loss and tinnitus were not the result of his period of service.  The September 2008 VA examiner thoroughly reviewed the claims file, administered audiometric testing, and performed clinical evaluations.  Her opinion is uncontradicted in the record.  The weight of the medical evidence does not link the Veteran's current bilateral hearing loss and tinnitus with service.  

The Veteran has asserted that he incurred bilateral hearing loss and tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of the passage of so many post-service years before documentation of hearing loss, along with normal findings on the 1971 and 1973 examinations, the Veteran's own denial of hearing loss in 1973, and his failure to claim hearing loss or tinnitus at the time of his claim for service connection in 1990, contradicts his assertions that he has had hearing loss and tinnitus since service.  Therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  As to a causal relationship between service and his current hearing loss and tinnitus, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss and tinnitus is not lay-observable and requires medical expertise. 



ORDER

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened.  To that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he injured his low back and neck when he was thrown from a tank following an explosion in Vietnam in 1970.  The service treatment records note that in December 1970 the Veteran was seen after apparently being blown off of a tank and complaining of back pain.  Contusion of lumbar spine was noted; X-rays showed no fracture.  In January 1971 he continued to report low back pain.  On orthopedic clinic evaluation in January 1971 his gait was good, there was no neurological deficit, and straight leg raising test was negative bilaterally.  X-rays were unremarkable and joint motions were good.  The examiner believed there was a large supratentorial overlay with the Veteran as indicated by spontaneous activity, and that any pain was probably on a muscular spasm basis.  The service separation examination in March 1971 noted normal spine and other musculoskeletal examinations.  

Recent VA outpatient treatment records contain diagnoses of arthritis of the lumbar spine and retrolisthesis, foraminal narrowing, osteophytes, and central canal stenosis of the cervical spine.  A VA physician in March 2010 stated, apparently in reference to the cervical spine findings, that "I feel the trauma of ejected from a tank caused the fracture and started this poor healing process."  

A VA examination has not yet been furnished with respect to the service connection claims for back and neck disabilities, but is warranted in this case.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed low back and cervical spine/neck disabilities.  The claims folder must be made available to examiner for review in connection with the examination.  Based on the examination and review of the record, the examiner(s) should offer an opinion as to whether it is at least as likely as not that any currently diagnosed low back and/or cervical spine/neck disabilities were incurred in or are otherwise related to service and specifically to the tank explosion incident in December 1970.  Complete rationale for all opinions must be provided. 

2.  Thereafter, readjudicate the Veteran's claims for entitlement to service connection for low back and neck/cervical spine disabilities.  If a decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


